Case 1:19-cv-02565-ADC Document 56-12 Filed 10/30/20 Page 1 of 2

EXHIBIT 12
Case LDS cv. ggpos-ADC ‘ Document'56:12 eo Page 2 of:2_

From: ROWE, DAWN M4.
Sent: Monday, September 14, 2015 4:05 PM ‘
Ta: Williams, Shelley

Subject: RE: fequest to terminate 188273

At mid-year Terri ranked a 3.

(have discussed with Shannan, if HR approval is received she will take the steps to discuss with Letty,

Terri has had an opportunities in the past with the Client Experience and negativity about her job, {t has become
progressively Worse as Her tenure with the campany, i have suggested off phone positions with other groups which due
to her knowledge she would be well suited far however she showed no interest in moving te another area within the
tampany. The ¢atls monitored in the past that had Opportuntiies with the Cent Experience werk mild in comparison ta
the call that placed her on an action plan she asted the iSO “Do you actuatly have any questlons or do you wanna argue
about this” then after attaining the fax number “you know what, I'm not arpulng with you goodbye” then
disconnected the call. (n-thfs instance the iS was not arguing, Terrt became defensive when the ISO questioned her

further about belig referred 10 Dispute Manager for teprints ofa chargeback notfication.

Dawn Rowe

Team Manager

Chargeback Response Center
Client Care Organization

O 301-745-7501

an First Data.

biyond the vranaeron
firstdaté com

From: Williams, Shelley

Sant: Monday, September 14, 2015 1:24 pm
To; ROWE, DAWN .

Subject: RE: sequest to terminate 188273

Terri's date of hire ls 2004. She received a “3” rating tn her 2014 and 2013 year-end perfomance evaluations, I'm
turlous what she received in her mid-year 2015 evaluation,

{ reviewed the FW you sent. Was Terri’s behavior of becoming upset with a customer and disconnecting a call out of
character for her? She received a FW as the first level of corrective action. f'm tying to understand what is motivating
Tertl’s decline in performance. She released a cali fram the soft phona recenify,

2.

 
